DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on July 30, 2021.

The application has been amended as follows: 

39.	A manufacturing method of an oriented electrical steel sheet according to claim 30, comprising:
manufacturing a cold-rolled steel sheet by heating at 1300°C or less, hot-rolling, and then cold-rolling a slab including O: 0.0020 to 0.0080 wt% and a remainder of Fe and impurities based on the entire composition 100 wt% of the slab;
subjecting the cold-rolled steel sheet to primary recrystallization annealing;

refining a magnetic domain by forming the groove on the steel sheet, wherein the refining of the magnetic domain is performed after the manufacturing of the cold-rolled steel sheet, after the primary recrystallization annealing is completed, or after the secondary recrystallization annealing is completed, and
a weight ratio of SiO2/Fe2SiO4 of an oxide layer on the surface of the steel sheet formed in the primary recrystallization annealing process is 0.1 to 1.5, 
wherein the forsterite coating and the insulation coating are sequentially formed on the surface of the electrical steel sheet, and the forsterite coating is integrally extended in a lower direction of the electrical steel sheet and penetrates to form the two or more forsterite anchors having the 3D network structure.

Claim 49: CANCELLED.

Election/Restrictions
Claims 30 and 32-38 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 39-49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 28, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 30 and 32-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, US 2013/0189490 Watanabe et al and US 2013/0098508 Yamaguchi et al, do not teach or suggest, either alone or in combination a forsterite anchor network structure with a vertical portion and a horizontal portion extended from the vertical portion. Watanabe does not teach the anchor structure, and Yamaguchi teaches only a “complicated shape.” It would not be obvious to one of ordinary skill in the art to modify the anchor structure to meet the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781